Exhibit 10.2

TO: William A. Shumaker

RE:  EXTENSION OF CHANGE OF CONTROL EMPLOYMENT AGREEMENT

Pursuant to Section 1(b) of your Change of Control Employment Agreement (the
“Agreement”), dated as of December 4, 2008, the term of the Agreement, as stated
in Section 1(b) thereof, is hereby extended so that the Agreement, as extended,
will end on November 12, 2014.

In all other respects, the Agreement is reaffirmed and remains unchanged.

IN WITNESS WHEREOF, this Extension Agreement, pursuant to authorization from the
Board of Directors of the Company, is executed in the Company’s name and on its
behalf as of the day and year shown herein.

Date: August 24, 2011

 

KEWAUNEE SCIENTIFIC CORPORATION By:  

/s/ D. Michael Parker

  D. Michael Parker   Its: Senior Vice President, Finance/CFO